        Case 2:20-cr-00358-JAD-EJY Document 21 Filed 03/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00358-JAD-EJY
 4
                  Plaintiff,                        ORDER
 5
           v.                                               ECF No. 20
 6
     JOSEFINA GONZALEZ-PEREZ,
 7
                  Defendant.
 8
 9
10         Based on the parties' stipulation and good cause appearing, IT IS ORDERED that the

11   Change of Plea/Sentencing hearing currently scheduled for Monday, March 8, 2021 at

12   3:00 p.m., be vacated and continued to March 29, 2021, at 3:00 p.m.

13         DATED this 2nd day of March, 2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
